                                            Case 3:20-cv-02917-JSC Document 33 Filed 05/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN DOE,                                         Case No. 20-cv-02917-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PETITIONER’S MOTION
                                                  v.                                         TO PROCEED UNDER A
                                   9
                                                                                             PSEUDONYM
                                  10       WILLIAM BARR, et al.,
                                                                                             Re: Dkt. No. 5
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner John Doe is a citizen and national of El Salvador who has resided in the United

                                  14   States since 2011. He has been detained at the Yuba County Jail in Marysville, California since

                                  15   August 2019 pursuant to 8 U.S.C. § 1226(a). On April 29, 2020, Petitioner filed a writ of habeas

                                  16   corpus alleging that his detention violated his Fifth Amendment due process rights.1 (Dkt. No. 4.)

                                  17   Along with his habeas petition, he filed a motion to proceed under a pseudonym because of his

                                  18   status as an asylum seeker and because his petition discusses his mental health diagnosis. (Dkt.

                                  19   No. 5.) The government opposes Petitioner’s motion to proceed under a pseudonym because

                                  20   since Petitioner filed this habeas petition, he filed an application for release as a class member in

                                  21   Zepeda-Rivas v. Jennings, No. 20-02731 VC (N.D. Cal.) (“Zepeda-Rivas”), using his real name

                                  22   and including details about his asylum application and his mental health conditions. (Dkt. No.

                                  23   20.) The Court requested Petitioner to file a reply to address the issues raised in the government’s

                                  24   opposition brief. Petitioner has since done so. (Dkt. Nos. 29 & 30.) Having considered the

                                  25   parties’ briefs, the Court DENIES Petitioner’s motion to proceed under a pseudonym, but

                                  26

                                  27   1
                                        All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  28   636(c). (Dkt. Nos. 9, 13, 18.)
                                           Case 3:20-cv-02917-JSC Document 33 Filed 05/26/20 Page 2 of 3




                                   1   GRANTS his alternative request for sealing of documents attached to his habeas petition,

                                   2   including his medical records.

                                   3                                              DISCUSSION

                                   4          “The normal presumption in litigation is that parties must use their real names.” Doe v.

                                   5   Kamehameha Schools/Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010); see

                                   6   also Fed. R. Civ. P. 10(a)(requiring that the title of every complaint “include the names of all the

                                   7   parties). This presumption is related to the public’s common law right of access to judicial

                                   8   proceedings, Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000),

                                   9   and “the right of private individuals to confront their accusers,” Kamehameha Schools, 596 F.3d at

                                  10   1042. Nevertheless, a party may proceed anonymously when “special circumstances justify

                                  11   secrecy.” Advanced Textile Corp., 214 F.3d at 1067. “Parties may use pseudonyms in the unusual

                                  12   case when nondisclosure of the party’s identity is necessary ... to protect a person from
Northern District of California
 United States District Court




                                  13   harassment, injury, ridicule or personal embarrassment.” Id. at 1067-1068. A party may preserve

                                  14   his or her anonymity when “the party’s need for anonymity outweighs prejudice to the opposing

                                  15   party and the public’s interest in knowing the party’s identity.” Id. at 1068. District Courts have

                                  16   broad discretion to determine whether a plaintiff may proceed anonymously. Advanced Textile

                                  17   Corp., 214 F.3d at 1068; Kamehameha Schools, 596 F.3d at 1045-1046.

                                  18          Plaintiff requests leave to proceed anonymously in this action because he is concerned

                                  19   about disclosure of information regarding his mental health diagnosis and his status as an asylum

                                  20   seeker. However, since he filed his request to proceed under a pseudonym, he filed an application

                                  21   for release in Zepeda-Rivas under his real name. The application for release identified him as an

                                  22   asylum seeker, the basis for his asylum claim, and disclosed his diagnosis of schizophrenia and

                                  23   adjustment disorder. See Zepeda-Rivas, No. 20-02731, Dkt. No. 77-3. Indeed, his mental health

                                  24   diagnosis was a focus of his motion for release. Given that Petitioner’s name, status as an asylum

                                  25   seeker, and mental health conditions are already part of the public record in Zepeda-Rivas, there is

                                  26   no good cause to allow him to proceed anonymously here. However, there is good cause to file

                                  27   his medical records as contained in Exhibits B, C. F to the Wagman Declaration under seal.

                                  28   Petitioner’s “privacy interest outweighs any public interest in the disclosure of” his medical
                                                                                         2
                                          Case 3:20-cv-02917-JSC Document 33 Filed 05/26/20 Page 3 of 3




                                   1   records. Eric P. v. Directors Guild of Am., No. 19-CV-00361-WHO, 2020 WL 1531339, at *7

                                   2   (N.D. Cal. Mar. 30, 2020); see Heldt v. Guardian Life Ins. Co. of Am., 2018 WL 5920029, at *2

                                   3   (S.D. Cal. 2018) (“Documents containing specific medical information may be filed under seal.”

                                   4   ... “The need to protect medical privacy qualifies as a ‘compelling reason’ to seal documents”).

                                   5                                            CONCLUSION

                                   6          For the reasons stated above, Petitioner’s motion to proceed under a pseudonym is

                                   7   DENIED, but his alternative request to seal portions of the documents submitted with his habeas

                                   8   petition is GRANTED. Exhibits B, C, and F to the Wagman Declaration are sealed and shall

                                   9   remain locked on the docket. (Dkt. Nos. 4-5, 4-6, and 4-9.)

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 26, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     JACQUELINE SCOTT CORLEY
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
